Detailed Office Action
The communication dated 3/27/2019 has been entered and fully considered.
Claims 1-9 are currently pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claim 2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 3-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. 2010/0206973 COTTER et al., hereinafter COTTER.
As for claim 1, 7 and 8, COTTER discloses a lignocellulose chipper drum system [Figure 2].  It has a rotating part (53) with first and second sections have first and second protruding parts (54 [Figure 3B).  There are multiple protruding parts and they can each be grouped as stacks as a first rotating section and a second rotation section.  The rotating part has bar (57) which could be interpreted as a restriction plate and has spacer (56) [Figure 3B].  COTTER further discloses a stationary cover part with external restriction plates [Figure 15B].

    PNG
    media_image1.png
    622
    813
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    297
    588
    media_image2.png
    Greyscale

As for claim 3 and 4, the internal restriction plate (57) of COTTER is continuous therefore part of it is disposed between the first rotating part and the spacer and the second rotating part and space.
	As for claim 5, therefore are multiple external restriction plates over the whole of the external cover therefore at least one is on the side of the first rotating part.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J CALANDRA whose telephone number is (571)270-5124.  The examiner can normally be reached on Monday-Friday 7:45 AM -4:15 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571)270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ANTHONY J. CALANDRA
Primary Examiner
Art Unit 1748



/Anthony Calandra/Primary Examiner, Art Unit 1748